OPINION — AG — **** DEFENDANTS — INDIGENT — ATTORNEY'S FEES **** AN ATTORNEY APPOINTED TO REPRESENT AN INDIGENT DEFENDANT BEFORE THE EXAMINING MAGISTRATE MAY BE PAID NOT TO EXCEED $100.00 FOR ALL PROCEEDINGS UP TO THE TIME WHEN SAID DEFENDANT IS DISCHARGED OR BOUND OVER FOR TRIAL. THE SAME ATTORNEY MAY LATER BE PAID NOT TO EXCEED $250.00 FOR DEFENDING THE SAME INDIGENT DEFENDANT IN THE TRIAL COURT. WHENEVER THE LANGUAGE IN OUR OPINION NO. 69-318 CONFLICTS WITH THE VIEWS HEREIN EXPRESSED THE SAME IS OVERRULED. CITE: OPINION NO. 69-318, 22 Ohio St. 1969 Supp., 1271 [22-1271], 22 Ohio St. 1969 Supp., 1074 [22-1074], 22 Ohio St. 1969 Supp., 464 [22-464] W. J. MONROE ** SEE: OPINION NO. 89-079 (1990)